DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Taylor (US 2002/0143344).
Regarding claim 1 and 11, Messerly discloses an ultrasonic system 10 that includes an ultrasonic surgical instrument (fig.1) comprising: a housing (fig.1; housing 16) and an ultrasonic blade (fig.1; end effector 50) disposed at a distal end of the waveguide (fig.1) and;  a compact ultrasonic transducer (fig.1; ultrasonic transducer 14) for an ultrasonic surgical instrument (fig.1), the compact ultrasonic transducer comprising: a proximal casing (fig.1; end-bell 20) and a distal horn (fig.1; the fore-bell 22 including velocity transformer 28) including a distal connector (fig.1; stud 48) configured to engage the waveguide (fig.1, see also [0302]), the distal horn configured to engage the proximal casing to enclose the plurality of piezoelectric between end-bell 20 and fore-bell 22 (fig.1).  There is a space between end-bell 20 and fore-bell 22.  However, in this embodiment, Messerly does not disclose the plurality of the piezoelectric being rod;  the proximal casing having a hollow interior, the hollow interior including a plurality of indentations arranged in a radial pattern; a plurality of 
In another embodiment, Messerly discloses a compact ultrasonic transducer (fig.115A-C; ultrasonic transducer 10200) for an ultrasonic surgical instrument, the compact ultrasonic transducer comprising: a proximal casing (fig.115A; proximal end of the housing 10202) defining a hollow interior (fig.115B, the hollow interior of housing 10202) including a plurality of indentations (fig.115B; a plurality of slots 10204a, 10204b) arranged in a radial pattern (fig.115B); plurality of piezoelectric, an end portion of each piezoelectric of the plurality of piezoelectric configured to be inserted into one of the indentations of the plurality of indentations such that the plurality of piezoelectric are arranged in a radial pattern about a longitudinal axis of a waveguide [0570], wherein each piezoelectric rod of the plurality of piezoelectric rods is oriented along an axis parallel to the longitudinal axis [0570]; and the distal horn (the proximal portion ultrasonic waveguide 10206) configured to engage the waveguide, the distal horn configured to engage the proximal casing to enclose the plurality of piezoelectric within the hollow interior (fig.115A-C, see also [0569]-[0570]). This configuration may provide slots that can vary in number and orientation so that the piezoelectric elements can be placed in alternative configurations within the housing 10202 [0570]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first embodiment (fig.1) with proximal casing having a hollow interior, the hollow interior including a plurality of indentations arranged in a radial pattern as taught by the second embodiment (fig.115A-C) for the purpose of being 
Taylor teaches a tissue distractor device with rod like piezoelectric actuators (fig.3 and fig.5; 125-128) surrounding the elongate member 21 (fig.2-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the device with rod-like piezoelectric since such a modification would have involved a mere change in the size of a component.  A change in size is general recognized as being within the level of ordinary skill in the art.  
Regarding claim 2 and 12, Messerly in view Taylor teaches wherein the compact ultrasonic transducer further comprises a seal (fig.1; threaded member extending from end-bell 20 to fore-bell 22 of Messerly) disposed between the proximal casing and the distal horn, the seal configured to engage the proximal casing and the distal horn with one another ([0297] of Messerly).
Regarding claim 3 and 13, Messerly in view Taylor teaches wherein the seal is configured to sealingly engage the proximal casing and the distal horn with one another such that the hollow interior is sealed closed (fig.1; see also [0297] of Messerly).
Regarding claim 6, Messerly in view Taylor teaches the compact ultrasonic transducer according to claim 1, wherein the plurality of piezoelectric rods defines a radially-symmetric configuration relative to a longitudinal axis defined through the compact ultrasonic transducer ([0569]-[0570] of Messerly).
Regarding claim 7, Messerly in view Taylor teaches the compact ultrasrotaonic transducer according to claim 1, wherein the plurality of piezoelectric rods is maintained in compression between a proximal surface of the proximal casing and a distal surface of the distal horn (fig.1 and [0297] of Messerly).
Regarding claim 8, 9 and 18  Messerly in view Taylor teaches the compact ultrasonic transducer according to claim 1, wherein a distance between a center of mass of the plurality of piezoelectric rods and the distal connector of the distal horn. Messerly teaches the amplitude of the vibratory motion at any point along the acoustic assembly 24 may depend upon the location along the acoustic assembly 24 at which the vibratory motion is measured. The distance between where motion is usually minimal and where motion is usually maximal is one-quarter wavelength [0300]. Messerly in view Taylor does not teach wherein a distance between a center of mass of the plurality of piezoelectric rods and the distal connector of the distal horn is a multiple of one-quarter of a wavelength. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any distance including a multiple of one-quarter of a wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 10, Messerly in view Taylor teaches the compact ultrasonic transducer according to claim 1, further comprising an internal cartridge (a bore extending through the center which can be configured to receive the threaded member of end-bell 20 of Messerly) disposed within the hollow interior and configured to retain the plurality of piezoelectric rods therein (fig.1).
Regarding claim 17, Messerly in view Taylor teaches the ultrasonic surgical instrument according to claim 11, wherein the proximal casing includes an annular flange (the proximal end of threaded member of Messerly) extending radially outwardly therefrom (radially outwardly relative to piezoelectric elements 32 of Messerly) and wherein the housing includes a support (the proximal end of housing 16) configured to 
Regarding claim 19 and 20, Messerly in view Taylor teaches the claimed above. In this embodiment, Messerly does not disclose further comprising a clamp arm movable relative to the ultrasonic blade from an open position to a clamping position for clamping tissue therebetween and a movable handle associated with the housing and operably coupled to the clamp arm such that actuation of the movable handle moves the clamp arm from the open position to the clamping position. In another embodiment (fig.200-208), Messerly teaches a clamp arm movable (fig.202; clamp 9030) relative to the ultrasonic blade (fig.202; end effector 905)  from an open position to a clamping position for clamping tissue therebetween (fig.202 and 202) and a movable handle (fig.202; first arm 9002 and the second arm 9004) associated with the housing and operably coupled to the clamp arm such that actuation of the movable handle moves the clamp arm from the open position to the clamping position (fig.200-208, see also [0742]-[0743]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first embodiment with a clamp arm movable and movable handle moves the clamp arm from the open position to the clamping position as taught by the second embodiment for the purpose of manipulating the distal end of the device.

Claim 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2018/0055529) in view of Taylor (US 2002/0143344) in further view of Rhee et al. (US 2018/0014846).
Regarding claim 4 and 14, Messerly in view Taylor does not teach wherein the proximal casing and the distal horn are at least partially formed of an electrically-conductive material and wherein the seal is at least partially formed from an insulative material to electrically isolate the proximal casing and the distal horn from one another.
Rhee teaches a surgical instrument comprising transducer assembly 2500 that includes a conductive element 2514, insulator 2512, and the conduit section 2510 of the housing 2502 (fig.26, see also [0121]). Rhee also teaches that the housing 2502 (around the distal horn) may be at ground or low potential and provide a return path to the generator 102 (fig.26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Messerly in view Taylor with conductive material that extends from proximal casing to the distal horn and an insulative material to electrically isolate as taught by Rhee for the purpose of using alternative electrical coupling method. Furthermore it has been held to be within the general skill of a worker in the art to select any material including conductive material at proximal casing and distal horn and insulating material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 5 and 15, Messerly in view Taylor/Rhee teaches wherein one of the proximal casing or the distal horn is configured to communicate electrical energy at a first potential (the first potential at the proximal end of electrode 34) to the plurality of piezoelectric rods and wherein the other of the proximal casing or the distal horn is configured to communicate electrical energy at a second potential (the distal end of electrode 32) to the plurality of piezoelectric rods to energize the plurality of  piezoelectric rods ([0298] of Messerly).
Regarding claim 16, Messerly in view Taylor teaches the ultrasonic surgical as claimed above. However, Messerly in view Taylor does teach wherein the compact ultrasonic transducer is rotatable relative to the housing and the first and second contacts, the first and second contacts maintaining electrical contact with the distal horn and the proximal casing, respectively, regardless of a rotational orientation of the compact ultrasonic transducer relative thereto.
Rhee teaches a surgical instrument includes transducer assembly 800 may be rotatable within the surgical instrument housing based on the relative movement that is allowed between the electrical contact 840 and the transducer assembly 800 based on the electrical connection between the exterior surface of the transducer assembly 800 and the electrical contact 840 (fig.19, see also [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Messerly in view Taylor with ultrasonic transducer is rotatable relative to the housing within housing based on the relative movement that is allowed between the electrical contact 840 as taught by Rhee since this modification would produce a predicable result of allowing the movement of transducer to actuate the distal end of the device.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.